 AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                        Sheet I



                                           UNITED STATES DISTRICT COURT
                                                        Eastern District of Pennsylvania
                                                                           )
              UNITED STATES OF AMERICA                                     )      JUDGMENT IN A CRIMINAL CASE
                                   v.                                      )
                        DARNELL BAKER                                      )
                                                                           )      Case Number: DPAED:2 18:CR000428-1
                                                                           )      USM Number: 76801-066
                                                                           )
                                                                           )       Rossman Thompson
                                                                           )      Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)            1,2,3,4
0 pleaded nolo contendere to count(s)
   which was accepted by the court.
0 was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
18:1951(a)                        Robbery which interferes with interstate commerce                         8/14/2018                    1
18:924(c)(A)(ii)                  Using, carrying and brandishing a firearm during and                      8/14/2018                    2

                                  in relation to a crime of violence

       The defendant is sentenced as provided in pages 2 through         _ _8_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
0 The defendant has been found not guilty on count(s)
0 Count(s)                                              0 is      0 are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                         5/24/2021




                                                                                                  JOHN R. PADOVA,        USDJ
                                                                        Name and Title of Judge


                                                                                                         5/25/2021
                                                                        Date
 AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                        Sheet IA
                                                                                           Judgment-Page   2     of    8
DEFENDANT: DARNELL BAKER
CASE NUMBER: DPAED:2 18:CR000428-1

                                           ADDITIONAL COUNTS OF CONVICTION
Title & Section                   Nature of Offense                                    Offense Ended           Count
18:1951(a)                         Robbery which interferes with interstate commerce    8/15/2018                3

18:1951(a)                         Robbery which interferes with interstate commerce    8/16/2018                4
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                   Judgment - Page     3   of   8
DEFENDANT: DARNELLBAKER
CASE NUMBER: DPAED:2 18:CR000428-1

                                                            IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
 36 months on each of counts 1, 3 and 4, such terms to run concurrently and a term of 84 months on count 2 such a term to run
 consecutively to the terms imposed on counts 1 , 3 and 4 to produce a total term of 120 months imprisonment.




      ~ The court makes the following recommendations to the Bureau of Prisons:
             The defendant particiapte in the Bureau of Prisons Long Term Drug Treamtment Program.




     lt'l   The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at     _ _ _ _ _ _ _ _ _ D a.m.                 D p.m.       on

            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                     to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                               UNITED ST ATES MARSHAL



                                                                          By----------------------
                                                                                            DEPUTY UNITED STATES MARSHAL
 AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                         Judgment-Page    4      of   --~8__
 DEFENDANT: DARNELLBAKER
 CASE NUMBER: DPAED:2 18:CR000428-1
                                                         SUPERVISED RELEASE
 Upon release from imprisonment, you will be on supervised release for a term of:

     3 years on each of counts 1,3 and 4 , and 5 years as to count 2 , all such terms to run concurrently.




                                                       MANDATORY CONDITIONS
1.     You must not commit another federal, state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               0 The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.      0 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.      ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.      0 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.      0 You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                                                      s     r - - - - -8' ~ - -
                                                                                                Judgment-Page - - " - - - - 0
 DEFENDANT: DARNELL BAKER
 CASE NUMBER: DPAED:2 18:CR000428-1

                                        STANDARD CONDITIONS OF SUPERVISION
 As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
 because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
 officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

 l.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
 2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
 3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. Ifnotifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer re lated to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                                                                                                                ------------
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3B - Supervised Release
                                                                                              Judgment-Page   -~6-    of   -~8~-
DEFENDANT: DARNELLBAKER
CASE NUMBER: DPAED:2 18:CR000428-1

                                     ADDITIONAL SUPERVISED RELEASE TERMS
The defendant shall participate in a mental health program for evaluation and/or treatment as directed by the U.S.
 Probation Office. The defendant shall remain in treatment until satisfactorily discharged and with the approval of the Court.
The defendant shall refrain from the illegal possession and/or use of drugs and shall submit to urinalysis or other forms of
testing to ensure compliance. It is further ordered that the defendant shall submit to drug treatment as approved by the
 Court after receiving a recommendation by the U.S. Probation Office. The defendant shall abide by the rules of any
programs and shall remain in treatment until satisfactorily discharged with the approval of the Court. The defendant shall
provide the U.S. Probation Office with full disclosure of his financial records to include yearly income tax returns upon the
request of the U.S. Probation Office. The defendant shall cooperate with the probation officer in the investigation of his/her
financial dealings and shall provide truthful monthly statements of his income. The defendant is prohibited from incurring
any new credit charges or opening additional lines of credit without the approval of the probation officer, unless the
defendant is in compliance with a payment schedule for any fine or restitution obligation. The defendant shall not
encumber or liquidate interest in any assets unless it is in direct service of the fine or restitution obligation or otherwise has
the express approval of the Court. The defendant shall participate in a program at the direction of the probation officer
aimed at obtaining a GED, learning a vocation, or improving the defendant's literacy, education level, or employment skills
in order to develop or improve skills needed to obtain and maintain gainful employment. The defendant shall remain in any
recommended program until completed or until such a time as the defendant is released from attendance by the probation
officer. The defendant shall notify the United States Attorney for this district within 30 days of any change of mailing or
residence address that occurs while any portion of the fine/restitution remains unpaid.
AO 245B (Rev. 09/19)     Judgment in a Criminal Case
                         Sheet 5 - Criminal Monetary Penalties
                                                                                                            Judgment- Page   -~?- of            8
  DEFENDANT: DARNELL BAKER
  CASE NUMBER: DPAED:2 18:CR000428-1
                                                 CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment              Restitution                                          AVAA Assessment*             JVTA Assessment**
 TOTALS              $ 400.00                 $ 1,320.00               $                         $                            $



 D The determination of restitution is deferred until - - - - -. An Amended Judgment in a Criminal Case (AO 245C) will be
       entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
       If the defendant makes a partial payment, each payee shall receive an approximately proportioned8ayment, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664 1), all nonfederal victims must be paid
       before the United States is paid.

 Name of Payee                                                    Total Loss***                  Restitution Ordered         Priority or Percentage
   Sunoco Gas Station                                                                 $100.00                 $100.00

   10000 Frankford Ave

   Phila, PA 19114

   Conoco Gas Station                                                                 $720.00                 $720.00

   9900 Frankford Ave

   Phila, PA 19114

   Sunoco Gas Station                                                             $500.00                     $500.00

   13000 Bustleton Ave
  Phila, PA 19116




TOTALS                                $                     1,320.00              $         1,320.00
                                                                                      ----------
D      Restitution amount ordered pursuant to plea agreement $

D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

li2l   The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       li2l   the interest requirement is waived for the         D fine    li2l   restitution.

       D the interest requirement for the           D     fine    D restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                           Judgment- Page   8     of        8
 DEFENDANT: DARNELL BAKER
 CASE NUMBER: DPAED:2 18:CR000428-1

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     It] Lump sum payment of$ -400.00
                                  ~ ~ - - - - due immediately, balance due

            D     not later than                                  , or
            Ill   in accordance with     •    C,    •    D,   D    E,or     Ill   F below; or

 B     D    Payment to begin immediately (may be combined with            D C,        D D, or     D F below); or
 C     D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal        _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                         (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.,        30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     liZl Special instructions regarding the payment of criminal monetary penalties:
            The court recommends that the defendant make restitution payments from any wages he may earn in prison in
            accordance with the BOP Financial Responsibility Program and provide a minimum payment of $25.00 per quarter
            towards the restitution. In the event the entire amounts due are not paid prior to commencement from supervision
            the defendant shall satisfy the amounts in monthly payments of not less than $50.00      per month to commence
            30 days after release from imprisonment to a term of supervision.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                 Joint and Several             Corresponding Payee,
      (including defendant number)                        Total Amount                      Amount                       if appropriate




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

Ill   The defendant shall forfeit the defendant's interest in the following property to the United States:
      A money judgment in the amount of $1320.00


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) A VAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (10) costs, mcluding cost of
prosecut10n and court costs.
